Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on February 16, 2021 was received has been entered.  Claims 1, 6, 13, and 16 were amended. Claims 17-20 were previously withdrawn. Claims 21-24 were added. Claims 1-16 are in the application and pending examination. A terminal disclaimer has been submitted in this case.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).
 The previous objection to the drawings as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate both housing and main housing;  reference character “1300” has been used to designate both platform and computing device; and reference character “106” has been used to designate both brow visor and housing is withdrawn based on the amendment to the claims.
  The drawings must show every feature of the invention specified in the claims.  Therefore, “the aperture defined by one of the side walls” in claims 1, 13, and 17, “rear nozzle end” in claims 1-2, 13, 17 , or “front closed end” in claims 1, 13, and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
No reference character(s) are used to describe these features.

  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The previous objection to the disclosure based on the informalities in paragraph 101 is withdrawn.
The specification should be reviewed for any areas in further need of clarification and revision and revised appropriately.
The use of the terms which are a trade name or a mark used in commerce, has been noted in this application in paragraphs 4, 6, 64, 83, and 90 for example. All trade names or marks should be capitalized wherever they appear and be accompanied by the generic terminology.

Appropriate correction is required.
Claim Objections
The previous objection to the claims are withdrawn.
Claim 22 is objected to because of the following informalities:  “portable marking device” lacks antecedent basis in claim 22. A suggested revision is “the apparatus”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  “optical apparatus” lacks antecedent basis in the specification. A suggested revision is “optical measuring apparatus”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	“Optical measuring apparatus” first appearing in claim 1 and “computing device” in claims 8 and 21 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 1-8 and 10 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) is withdrawn based on the amendment to claim 1.
Claims 1-8, 10, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and further in view of US Pat. Pub. No. 20130092759 A1 to Brett J. Kaufman (hereinafter Kaufman).
Regarding claim 1, Nielsen teaches a portable marking device (110) comprising: a housing (136, 138, 140)  including a main housing structure (136) and a can cover (top of 116), the main housing structure having a front open end (side with reference numeral 110) , a rear nozzle end (side with 132), a top surface (portion adjacent 138) , a bottom surface (portion adjacent 132, 158), and a pair of opposing side walls (portion enclosing 120) , wherein at least one of the side walls defines an aperture (portion receiving 116 and allowing spray to exit), the can cover (140) having a rear open end (portion at bottom of 116), a front closed end (side including flange extending from 140), at least one portion of the can cover (140)  extending at the rear open end to selectively engage with the aperture defined by at least one of the side walls, wherein the can cover (140) is configured to cover a portion of a spray can (116) for releasably securing the spray can within the housing (136, 140) ; a nozzle member (154) positioned at the rear nozzle end of the of the main housing structure (136, 138, 140) , the nozzle member (154) having a spray aperture (opening in 140) and a spray nozzle button (158)  
Nielsen does not explicitly teach an optical measuring apparatus contained within the main housing structure and configured to measure a distance between a point of focus and the portable marking device; and a housing guard disposed over the optical measuring apparatus.  
	Robens is directed to a device allowing a worker to accurately make a mark on a working surface. (See Robens, Abstract.)
Robens teaches an optical measuring apparatus (52) contained within the main housing structure (68) and configured to measure a distance between a point of focus (86, 88) and the portable marking device (54) and a housing guard (80,82) disposed over the optical measuring apparatus. (See Robens, Fig. 4 and paragraphs 55-56.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an optical measuring apparatus contained within the main housing structure and configured to measure a distance between a point of focus and the portable marking device; and a housing guard disposed over the optical measuring apparatus, because Robens teaches this would enable the spray gun to be positioned at the appropriate distance from the portion to receive a coating. (See Robens, paragraph 55.)
Further regarding claim 1, Nielsen does not explicitly teach a spray can bracket comprising a bracket top surface, bracket bottom surface, and a bracket side surface; 
	Kaufman is directed to a device allowing a worker to spray paint on a working surface. (See Kaufman, paragraph 2.)
Kaufman teaches a spray can bracket comprising a bracket top surface (top of 30 in Fig. 6) , bracket bottom surface (bottom of 30) , and a bracket side surface (portion between top and bottom)  ; and a bracket sleeve (22) comprising: a curved surface (28) and a front end (portion at 20) wherein the curved surface is oriented to couple inside the bracket top surface. (See Kaufman, Figs. 6-7 and paragraphs 25, 32-33, and 37.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include teach a spray can bracket comprising a bracket top surface, bracket bottom surface, and a bracket side surface; and a bracket sleeve comprising: a curved surface wherein the bracket sleeve is oriented to couple inside the spray can bracket at the bracket top surface, because Kaufman teaches this would enable a downward-discharge spray can to be held and configured to discharge paint. (See Kaufman, Figs. 6-7 and paragraphs 2, 25, 32-33, and 37.)
Claim 1 of the instant application recites an intended use clause ( button configured to dispense…; configured to cover…, configured to measure…). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
Regarding claim 2, Nielsen teaches a range measurement button disposed on the top surface of the main housing structure for activating real-time measuring by the optical measuring apparatus, and a measurement display screen (146) positioned on a front face of the main housing structure above the range measurement button; and wherein the optical measuring apparatus comprises a range finder (132) disposed on a surface at the rear nozzle end above the nozzle member. (See Nielsen, Fig. 3.)  
Regarding claim 3, Nielsen does not explicitly teach the portable marking device is configured to perform real-time measuring when a user aims the range finder at the point of focus and activates the optical measuring apparatus to obtain a real-time measurement of distance; and wherein the portable marking device is further configured to display the real-time measurement on the measurement display screen.  
Robens teaches the portable marking device is configured to perform real-time measuring when a user aims the range finder at the point of focus and activates the optical measuring apparatus to obtain a real-time measurement of distance; and wherein the portable marking device is further configured to display the real-time measurement on the measurement display screen (162, 166, 168). (See Robens, Figs. 21 and 23-24 and paragraphs 66, 67, 68.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the portable marking device is configured to perform real-time measuring when a user aims the range finder at the point of focus and activates the optical measuring apparatus to obtain a real-time 
Regarding claim 4, Nielsen does not explicitly teach the optical measuring apparatus is configured to transmit a first laser on the point of focus for obtaining a real-time measurement of the distance to the point of focus.  
Robens teaches the optical measuring apparatus is configured to transmit a first laser (212, 214) on the point of focus for obtaining a real-time measurement of the distance to the point of focus. (See Robens, Figs. 28 and paragraphs 14, 73, and 80.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the optical measuring apparatus is configured to transmit a first laser on the point of focus for obtaining a real-time measurement of the distance to the point of focus, because Robens teaches this would enable the spray gun to indicate the appropriate distance from the portion to receive a coating by indicating the distance on the screen. (See Robens, Abstract and paragraphs 14, 73, and 80.)
Regarding claim 5, Nielsen does not explicitly teach the optical measuring apparatus is configured to transmit a second laser on the point of focus, wherein the optical measuring apparatus is further configured to determine the real-time measurement based a first measurement of the first laser and a second measurement of the second laser.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the optical measuring apparatus is configured to transmit a second laser on the point of focus, wherein the optical measuring apparatus is further configured to determine the real-time measurement based a first measurement of the first laser and a second measurement of the second laser, because Robens teaches this would enable the spray gun to indicate the appropriate distance from the portion to receive a coating by indicating the distance on the screen. (See Robens, Abstract and paragraphs 14, 73, and 80.)
Regarding claim 6, Nielsen teaches the portable marking device further comprises a universal serial bus (USB) memory device and a controller (118) configured to interface with the optical measuring apparatus (other various components of the marking device (110)). (See Nielsen, paragraph 164.)
Nielsen does not explicitly teach the portable marking device further comprises a universal serial bus port (USB) port.
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the 
Regarding claim 7, Nielsen teaches the controller (118) is further configured to perform time tracking, perform data logging, receive user input, and transmit and receive data (See Nielsen, paragraph 164 and paragraphs 312-314.) Examiner is considering an electronic record (135) of a marking operation to be equivalent to perform time tracking, perform data logging, receive user input.
Regarding claim 8, Nielsen teaches the marking device further comprising a memory (122), a computing device (150), a transmitter (communication interface), and a receiver (user interface). (See Nielsen, paragraphs 163-164.)  
Regarding claim 10, Nielsen does not explicitly teach wherein the measurement display screen is further configured to display a power level indicator.  
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the measurement display screen is further configured to display a power level indicator with a reasonable expectation of success, because this would allow the user to better operate the device without shutdowns. (See Nielsen, paragraph 232.)
Regarding claim 21, Nielsen teaches the measurement data (electronic records) is communicated between an external computing device (remote computer) or external 
Regarding claim 22, Nielsen teaches the computing device comprises a GPS, wherein the real time position of the marking device can be determined. (See Nielsen, paragraphs 35-36.) Examiner is considering wherein the real time position of the marking device can be determined to be an equivalent to one or more pieces of geo-location data on a GPS receiver.
Regarding claim 23, Nielsen teaches a portable marking device (110) comprising: a housing (136, 138, 140)  including a main housing structure (136) and a can cover (top of 116), the main housing structure having a front open end (side with reference numeral 110) , a rear nozzle end (side with 132), a top surface (portion adjacent 138) , a bottom surface (portion adjacent 132, 158), and a pair of opposing side walls (portion enclosing 120) , wherein at least one of the side walls defines an aperture (portion receiving 116 and allowing spray to exit), the can cover (140) having a rear open end (portion at bottom of 116), a front closed end (side including flange extending from 140), at least one portion of the can cover (140)  extending at the rear open end to selectively engage with the aperture defined by at least one of the side walls, wherein the can cover (140) is configured to cover a portion of a spray can (116) for releasably securing the spray can within the housing (136, 140) ; a nozzle member (154) positioned at the rear nozzle end of the of the main housing structure (136, 138, 140) , the nozzle member (154) having a spray aperture (opening in 140) and a spray nozzle button (158)  configured to dispense a marking material from a spray can 
Nielsen does not explicitly teach an optical apparatus contained within the main housing structure for real-time measuring of a distance between a point of focus and the portable marking device.  
	Robens is directed to a device allowing a worker to accurately make a mark on a working surface. (See Robens, Abstract.)
Robens teaches an optical measuring apparatus (52) contained within the main housing structure (68) and configured to measure a distance between a point of focus (86, 88) and the portable marking device (54) and a housing guard (80,82) disposed over the optical measuring apparatus. (See Robens, Fig. 4 and paragraphs 55-56.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an optical measuring apparatus contained within the main housing structure and configured to measure a distance between a point of focus and the portable marking device, because Robens teaches this would enable the spray gun to be positioned at the appropriate distance from the portion to receive a coating. (See Robens, paragraph 55.)
Further regarding claim 23, Nielsen does not explicitly teach a spray can bracket comprising a bracket top surface, bracket bottom surface, and a bracket side surface; and a bracket sleeve comprising: a curved surface wherein the bracket sleeve is oriented to couple inside the spray can bracket at the bracket top surface.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a bracket sleeve having a front portion and a rear portion; and a mounting bracket coupled to the rear portion of the bracket sleeve, because Kaufman teaches this would enable a downward-discharge spray can to be held and configured to discharge paint. (See Kaufman, Figs. 6-7 and paragraphs 2, 25, 32-33, and 37.)
Claim 23 of the instant application recites an intended use clause ( button configured to dispense…; configured to cover…, configured to measure…). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Nielsen in view of Robens and Kaufman would be capable of the intended use and as a result meets the claim.
The previous rejection of claims 9 and 12 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) as applied to claim 7 and further in view of US Pat. Pub. No. 20170334189 A1 to Han Seok Nam (hereinafter Nam) is withdrawn based on the amendment to claim 1.
Claims 9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and US Pat. Pub. No. 20130092759 A1 to Brett J. Kaufman (hereinafter Kaufman) as applied to claim 7 and further in view of US Pat. Pub. No. 20170334189 A1 to Han Seok Nam (hereinafter Nam).
Regarding claim 9, Nielsen does not explicitly teach the portable marking device comprising a motor electronically coupled to the controller.  
Nam is directed to device for accurately marking an original plan on a work surface. (See Nam, Abstract.)
Nam teaches the portable marking device (14) comprising a motor (motor) electronically coupled to the controller (15). (See Nam, Figs.1 and 7 and paragraph 76.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the portable marking device comprising a motor electronically coupled to the controller, because Nam teaches this would enable the marking device to mark the working surface while the marking device moves. (See Nam, Abstract Figs.1 and 7 and paragraph 6.)
Regarding claim 12, Nielsen does not explicitly teach the real-time measurement of distance is within 0.005% accuracy.  
Nam teaches the error range may be set to a preset range. (See Nam, Figs.1 and 7 and paragraphs 165 and 172-176.) Examiner is considering an error range to be equivalent to a % accuracy.

The previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) as applied to claim 1 and US Pat. Pub. No. 20170057081 Al to Krohne et al (hereinafter Krohne) is withdrawn based on the amendment to claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and US Pat. Pub. No. 20130092759 A1 to Brett J. Kaufman (hereinafter Kaufman) as applied to claim 1 and US Pat. Pub. No. 20170057081 Al to Krohne et al (hereinafter Krohne).
Regarding claim 6, Nielsen does not explicitly teach a USB port wherein the USB port and a controller configured to interface with the optical measuring apparatus.
Krohne is directed to robots which applying coating and measure precise positioning. (See Krohne, paragraph 51.)

It would have been obvious to a person of ordinary skill in the art to include a USB port and a controller configured to interface with the optical measuring apparatus, because Krohne teaches this would allow the robot to be part of an autonomous system capable of performing operational tasks in non-ergonomic conditions, (See Krohne, paragraphs 39 and 41-43.)
The previous rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) as applied to claim 1 and US Pat. Pub. No. 20190145798 Al to Kamiya et al (hereinafter Kamiya) is withdrawn based on the amendment to claim 1.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and US Pat. Pub. No. 20130092759 A1 to Brett J. Kaufman (hereinafter Kaufman) as applied to claim 1 and US Pat. Pub. No. 20190145798 Al to Kamiya et al (hereinafter Kamiya).
Regarding claim 11, Nielsen does not explicitly teach the housing further comprises a main housing constructed from ABS, polycarbonate, or a combination,
Kamiya teaches a housing includes an injection molded resin (plastic). (See Kamiya, paragraphs 88-89 and Fig. 10.) 

It would have been obvious to a person of ordinary skill in the art to include ABS, polycarbonate, or combination in the housing as an art recognized equivalent material for forming a housing. (See Kamiya, paragraphs 88-89 and Fig. 10.)
The previous rejection of claim 13 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and further in view of US Pat. Num. 5,918,565 to Casas (hereinafter Casas) is withdrawn based on the amendment to claim 13.
Claims 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and further in view of US Pat. Pub. No. 20130092759 A1 to Kaufman (hereinafter Kaufman).
Regarding claim 13, Nielsen teaches a portable marking device (110) comprising: a housing (136, 138, 140)  including a main housing structure (136) and a can cover (top of 116), the main housing structure having a front open end (side with reference numeral 110) , a rear nozzle end (side with 132), a top surface (portion adjacent 138) , a bottom surface (portion adjacent 132, 158), and a pair of opposing side walls (portion enclosing 120) , wherein at least one of the side walls defines an aperture (portion receiving 116 and allowing spray to exit), the can cover (140) having a rear open end (portion at bottom of 116), a front closed end (side including flange extending from 140), at least one portion of the can cover (140)  extending at the rear 
Nielsen does not explicitly teach an optical measuring apparatus contained within the main housing structure for real-time measuring of a distance between a point of focus and the portable marking device; and a housing guard disposed over the optical measuring apparatus.  
	Robens is directed to a device allowing a worker to accurately make a mark on a working surface. (See Robens, Abstract.)
Robens teaches an optical measuring apparatus (52) contained within the main housing structure (68) for real-time measuring of a distance between a point of focus (86, 88) and the portable marking device (54) and a housing guard (80,82) disposed over the optical measuring apparatus. (See Robens, Fig. 4 and paragraphs 55-56.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an optical measuring apparatus contained within the main housing structure for real-time measuring of a distance between a point of focus and the portable marking device; and a housing guard disposed over the optical measuring apparatus, because Robens teaches this would 
Nielsen does not explicitly teach a spray can bracket comprising a bracket top surface, bracket bottom surface, and a bracket side surface; and a bracket sleeve comprising: a curved surface and a front end wherein the curved surface is oriented to couple inside the bracket top surface.  
Kaufman teaches a spray can bracket comprising a bracket top surface (top of 30 in Fig. 6), bracket bottom surface (bottom of 30) , and a bracket side surface (portion between top and bottom)  ; and a bracket sleeve (22) comprising: a curved surface (28) and a front end (portion at 20) wherein the curved surface is oriented to couple inside the bracket top surface. (See Kaufman, Figs. 6-7 and paragraphs 25, 32-33, and 37.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include teach a spray can bracket comprising a bracket top surface, bracket bottom surface, and a bracket side surface; and a bracket sleeve comprising: a curved surface wherein the bracket sleeve is oriented to couple inside the spray can bracket at the bracket top surface, because Kaufman teaches this would enable a downward-discharge spray can to be held and configured to discharge paint. (See Kaufman, Figs. 6-7 and paragraphs 2, 25, 32-33, and 37.)
Claim 13 of the instant application recites an intended use clause ( button configured to dispense…; configured to cover…, configured to measure…). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
Regarding claim 15, Nielsen teaches the optical measuring apparatus further comprises a multifunction button configured to: activate the power on the optical measuring apparatus, initiate the optical measuring of a distance, and send the distance to a measurement display screen . (See Nielsen, paragraph 167.)
Examiner is considering an electronic record 135 equivalent to send the distance to a measurement display screen.
The previous rejection of claim 13 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and further in view of US Pat. Num. 4,099,482 to Thomas J. Smrt (hereinafter Smrt) is withdrawn based on the amendment to claim 13.
The previous rejection of claim 16 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and further in view of US Pat. Num. 4,099,482 to Thomas J. Smrt (hereinafter Smrt) as applied to claim 13 and further in view of US Pat. Pub. No. 20120111890 A1 to Herring et al (hereinafter Herring) is withdrawn based on the amendment to claim 13.
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and further in view of US Pat. Pub. No. 20130092759 A1 to Kaufman (hereinafter Kaufman) as applied to claim 13 and further in view of US Pat. Pub. No. 20120111890 A1 to Herring et al (hereinafter Herring).
Regarding claim 16, Nielsen does not explicitly teach a mounting clip wherein a first portion of the mounting clip is configured to engage the mounting channel and a second portion of the mounting clip is configured to engage a portion defined a user with a clip assembly.  
Herring teaches a mounting clip (13) wherein a first portion of the mounting clip is configured to engage the mounting channel and a second portion of the mounting clip is configured to engage a portion defined a user with a clip assembly (14).  (See Herring, Figs. 6.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include: a mounting clip wherein a first portion of the mounting clip is configured to engage the mounting channel and a second portion of the mounting clip is configured to engage a portion defined a user with a clip assembly, because Herring teaches this structure allows the dispenser to be mounted in a desired position. (See Herring, Abstract)
The previous rejection of claim 16 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and further in view of US Pat. Num. 4,099,482 to Thomas J. Smrt (hereinafter Smrt) as applied to claim 13 and further in view of US Pat. Num. 6,283,334 B1 to Mahaffey et al (hereinafter Mahaffey) is withdrawn based on the amendment to claim 13.
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and further in view of US Pat. Pub. No. 20130092759 A1 to Kaufman (hereinafter Kaufman) as applied to claim 13 and further in view of US Pat. Num. 6,283,334 B1 to Mahaffey et al (hereinafter Mahaffey).
Regarding claim 16, Nielsen does not explicitly teach a mounting clip wherein a first portion of the mounting clip is configured to engage the mounting channel and a second portion of the mounting clip is configured to engage a portion defined a user with a clip assembly.  
Mahaffey is directed to a dispensing system for a person.
Mahaffey teaches a mounting clip (14) wherein a first portion of the mounting clip is configured to engage the mounting channel and a second portion of the mounting clip is configured to engage a portion defined a user with a clip assembly (belt).  (See Mahaffey, col.  3, lines 58-60 and col. 5, lines 55-60 Figs. 1-4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include: a mounting clip wherein a first portion of the mounting clip is configured to engage the mounting channel and a second portion of the mounting clip is configured to engage a portion defined a user with a clip assembly, because Mahaffey teaches this structure allows the spray can to be easily attached in a position for the user. (See Mahaffey, col. 5, lines 18-21 and 57-61.)
Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20110191058 A1 to Nielsen et al (hereinafter Nielsen) and US Pat. Pub. No. 20050214444 A1 to Robens et al (hereinafter Robens) and further in view of US Pat. Pub. No. 20130092759 A1 to Brett J. Kaufman (hereinafter Kaufman) as applied to claim 23 and further in view of US Pat. Pub. No. 20060118578 A1 to Steven B. Mineau (hereinafter Mineau).
Further regarding claim 24, Nielsen does not explicitly teach a sleeve coupling member coupled to the front portion of the bracket sleeve; and a housing groove configured to receptively engage the sleeve coupling member.  
Mineau teaches a sleeve coupling member (126, 124) coupled to the front portion of the bracket sleeve (116); and a housing groove (118a-c) configured to receptively engage the sleeve coupling member. (See Mineau, Figs. 1-5 and paragraphs 35-36.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a sleeve coupling member coupled to the front portion of the bracket sleeve; and a housing groove configured to receptively engage the sleeve coupling member, because Mineau teaches this would be an effective structure for housing the spray can. (See Mineau, Figs. 1-5 and paragraphs 35-36.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Double Patenting
The previous rejection of claims 1, 3, 4, 6, 7, 8, 11, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 15, 5, 6 ,12, 10, and 16 of U.S. Patent No. 10,722,770 B1 to Beaumont (hereinafter Beaumont) is withdrawn based on the submission of a terminal disclaimer on February 16, 2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
US Pat. Pub. No. 20130092759 A1 to Brett J. Kaufman (hereinafter Kaufman) is now being recited to address the amendments to independent claims 1 and 13 and new claims 21-24.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Art Unit 1717